Edmonds, J.
The defendant’s practice was irregular. A judge, at chambers, had no right to extend the time to demur. That could be done only by the court. And after time to answer has been extended, it is irregular to demur.
But it is insisted that the defendant may put in a demurrer at any time before an attachment is issued; and that as the order extending the time was irregular, it did not interfere with the operation of this rule. There are two answers to this; first, the order, though irregular, was not void, and could not be disregarded. It was an order to extend the time to answer; operative until vacated. And the rule is well settled that after such an order the defendant cannot demur. Second, that the defendant would gain more by having been irregular than if he had been regular. It is clear that after a regular order to extend the time, he could not demur. Ought he to have that privilege after an order that is irregular ? That would be a bounty on irregularity; an actual reward for disregarding *225the rules and the practice. The order asked for must be granted.
I am sorry to be compelled to grant costs, but the defendant has placed me in such a situation that I cannot avoid it, without displaying an inexcusable disregard of the rules. I do not see that there was any necessity for the issuing of the attachment ; but the manner in which the demurrer was put in gave the plaintiff an excuse for his proceedings; and as he was regular, he must have his costs.